Citation Nr: 9911878	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected psoriasis, currently rated 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to February 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied an increased rating for service-
connected psoriasis, currently evaluated as 10 percent 
disabling.  At the veteran's request, hearings were scheduled 
at the RO for December 10, 1996, and June 24, 1997, but both 
were subsequently canceled by him.  There is no indication in 
the record that the veteran still desires a hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected psoriasis is currently 
manifested by exfoliation, exudation or itching involving an 
exposed surface or extensive area.  

2.  The service-connected psoriasis does not result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for psoriasis have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.118, Diagnostic Code 7816-7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that the claim is well grounded, the VA has a statutory duty 
to assist the appellant in the development of evidence 
pertinent to the claim.  38 U.S.C.A. §  5107. 

In a March 1999 written brief presentation, the veteran's 
representative argued that a remand was warranted to 
adequately notify the veteran of the consequences of failing 
to submit himself for a VA medical examination to evaluate 
his disability.  The representative relied upon Bernard v. 
Brown, 4. Vet. App. 384 (1993), for the proposition that 
notice is required prior to an increased rating denial 
pursuant to 38 C.F.R. § 3.655(b) for failure to appear for a 
VA examination for compensation purposes.  

The Board does not agree with the representative's arguments.  
In this case, the veteran did appear for a VA examinations 
for compensation purposes in March 1996 and November 1996.  
The only portion of the November 1996 examination the veteran 
failed to appear for was a photo session to document to 
extent of his dermatitis.  However, the Board does not find 
the photos to be crucial to the assignment of an appropriate 
rating for the veteran's psoriasis in this case.  The 
examiners in March 1996 and November 1996 provided an 
adequate description of the current level of psoriasis to 
allow for a proper rating by the Board.  The RO did not rely 
on application of 38 C.F.R. § 3.655 as a basis to adjudicate 
the claim and neither will the Board.  Clearly, remand for 
any further notice of such a denial is not required by either 
the regulation or Bernard.  

The Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained, 
and that the veteran has been afforded all reasonable 
opportunity to support his case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  The present appeal arises from 
a determination regarding entitlement to an increased rating, 
as distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco, Id., applies.  See 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

Service medical records include ongoing treatment for 
diagnosed psoriasis, affecting various parts of the body 
including the elbows, knees, arms, legs, and upper trunk, 
with plaque psoriasis observed on the elbows and knees and 
guttate psoriasis in other regions.  Treatment included 
topical or oral medications and UVB therapy.  

At a March 1996 VA skin examination for compensation 
purposes, a history of psoriasis in service and treatment 
including with topical preparations was noted.  The veteran 
complained of itching around the knees, ankles, elbows, and 
face.  Objectively, the veteran was well-developed and 
nourished and in no acute distress.  Several patches of 
maculopapular vesicular eruption were present between the 
bridge of the nose, on both elbows and knees, around the 
ears, and about the ankles.  The examiner found the lesions 
to be compatible with psoriatic dermatitis.  The examiner 
assessed symptomatic psoriatic dermatitis under treatment 
with topical steroids.  

At a November 1996 VA skin examination for compensation 
purposes, the veteran reported a history of psoriasis for two 
to three years, most prominently on the elbows, with 
successful treatment in the past with UVB light.  The veteran 
also reported improvement of the condition in the summer.  He 
reported treatment with Dovinex ointment with good results.  
He reported that he had occasional itching from the 
psoriasis.  Objectively, erythematous, thin, psoriatic 
plaques were observed on both elbows.  Also observed were 
scattered open and closed comedones and erythematous papules 
on the forehead, and some mild erythema and scale in his 
eyebrows.  A few thin, small, quarter-size psoriatic plaques 
on the outer thighs were also seen.  The examiner diagnosed 
psoriasis and acne.  

The veteran's psoriasis is rated under the rating code for 
that disability Code 7816, which in turn provides for 
application of the criteria found in Code 7806 pertaining to 
eczema.  Under that code, where there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, a 10 percent rating is assigned.  Where there 
is constant exudation or itching, if involving an exposed 
surface or extensive area, a 30 percent rating is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7816-7806 (1998).  

Applying that rating code, the Board finds that the veteran 
currently has psoriasis on exposed or extensive areas with 
exfoliation, exudation, or itching, warranting the assigned 
10 percent rating.  However, the evidence does not show that 
he suffers from constant exudation or itching signifying 
disability warranting a 30 percent rating.  Constant 
exudation or itching was neither claimed nor observed at the 
most recent VA examination for compensation purposes in 
November 1996.  Further, the Board does not find the November 
1996 to have been subjectively or objectively inconsistent 
with the remainder of the medical record, and hence finds 
that examination report to be a sufficient basis for the 
Board's determination herein.  The veteran reported his 
condition was better in the summer, and the most recent VA 
examination for compensation purposes was conducted in 
November; there is no indication that the November 1996 
examination was conducted during a period of brief episodic 
improvement.  

In a July 1997 VA Form 646, the veteran's representative 
argued that "the severity of the veteran's itching and 
unsightliness is constant."  However, the evidence does not 
support the allegation of constant itching.  At the March 
1996 examination the veteran reported that in the areas of 
the knees, ankles, elbows and face he had itching, but he did 
not describe the severity or frequency of the itching.  At 
the November 1996 examination the veteran reported that the 
psoriatic plaques occasionally itched.  Likewise, the 
unsightliness alleged by the representative is not confirmed 
by the record.  The description of the manifestations of 
psoriasis in the evidence of record does not establish a 
degree of unsightliness sufficient to warrant a rating under 
Code 7800 on the basis of disfigurement (severe 
disfigurement, 30 percent; moderate disfigurement, 10 
percent).  38 C.F.R. § 4.118, Code 7800 (1998).  

Accordingly, psoriasis has not been shown to be manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Absent these requisite symptoms for a 30 
percent rating, or a finding that the disability picture more 
nearly equates with the criteria for that rating, 38 C.F.R. 
§ 4.7 (1998), the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increase above 
the assigned 10 percent rating for psoriasis.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816-7806 (1998).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

A rating higher than 10 percent for psoriasis is denied. 



		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals



 

